DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/628,900 filed on 01/06/2020. Claims 5-10 are objected to. Claims 1-4 have been examined. 

Claim Objections

Claims 5-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim may not be dependent upon another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-10 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites: "A method for operating a more highly automated vehicle (HAF), in particular a highly automated vehicle, comprising the steps:
S1 providing a digital map, preferably a highly accurate digital map, in a driver assistance system of the HAF;
S2 determining a current vehicle position and localizing the vehicle position in the digital map;
S3 providing at least one expected feature property of at least one feature in a surroundings of the HAF;
S4 detecting at least one actual feature property of a feature in the surroundings of the HAF at least partially on the basis of the expected feature property;
S5 comparing the actual feature property with the expected feature property and ascertaining at least one differential value;
S6 determining the plausibility of the actual feature property at least partially on the basis of the differential value."
This language is vague and indefinite for at least the following reasons:
Relative Terms: The following terms are subjective and/or relative such that the scope of the term is unclear (i.e. the metes and bounds of the term are vaguely articulated such that persons of ordinary skill in the art would not be reasonably apprised of the precise scope of the term and corresponding claim):
“a more highly automated vehicle”
“a highly accurate digital map”
“[at-least-one/the] differential value”
Furthermore, the term(s) is/are not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Exemplary Language: The following phrases render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
"in particular"
“preferably”
Antecedent Basis: The following terms lack proper antecedent basis:
“the expected feature property”
“the actual feature property”
“the plausibility of the actual feature property”
Generally Unclear: The following language is vague and indefinite as the scope of this term is not clearly articulated. 
“[at-least-one/the] actual feature property”
“the plausibility of the actual feature property”
Namely, the scope and meaning of the term “actual” is vague and indefinite, as it is unclear whether this term is intended to convey “existential”, “in fact/truth”, or whether this term is merely a nominal modifier of the term “feature property”. Moreover, it is unclear how a determination of an “actual” feature property is made. Likewise, it is further unclear what is meant by a “plausibility” of the actual feature property. In other words, it is unclear what is meant by a plausibility (i.e. believability?) of a value “in truth”. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method for operating a 
S1 providing a digital map, 
S2 determining a current vehicle position and localizing the vehicle position in the digital map;
S3 providing at least one expected feature property of at least one feature in a surroundings of the HAF;
S4 detecting at least one an expected feature property;
S5 comparing a feature property with the expected feature property and ascertaining a value;
S6 determining a value at least partially on the basis of a value."
Claims 2-4 are further rejected as depending on this claim.

Claim 2 recites: "The method as recited in Claim 1, wherein the method furthermore includes the following step:
S7 repeated determination of the current vehicle position at least partially on the basis of the actual feature property."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method as recited in Claim 1, wherein the method furthermore includes the following step:
S7 repeated determination of the current vehicle position at least partially on the basis of a feature property."

Claim 4 recites: "The method as recited in one of the preceding claims, wherein the expected feature property and the actual feature property are respectively at least one property of the following properties of the feature:
geographical position, dimensions, color relative position with respect to the HAF."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method as recited in one of the preceding claims, wherein an expected feature property and a feature property are respectively at least one property of the following properties of the feature:
geographical position, dimensions, color relative position with respect to the HAF."

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zavoli (US 2009/0228204 A1).

Regarding claim 1, Zavoli discloses a method for operating a highly automated vehicle (HAF) (see e.g. at least Abstract, Fig. 4, 6, 8, 10, and related text), comprising the steps:
S1 providing a digital map, in a driver assistance system of the HAF (see e.g. at least Abstract, ¶ 12-18, 43, Fig. 2-10, and related text);
S2 determining a current vehicle position and localizing the vehicle position in the digital map (id.);
S3 providing at least one expected feature property of at least one feature in a surroundings of the HAF (id.);
S4 detecting at least one feature property of a feature in the surroundings of the HAF at least partially on the basis of an expected feature property (id., see also e.g. at least ¶ 46-49, 51, 55);
S5 comparing a feature property with the expected feature property and ascertaining a value (id., see also e.g. at least ¶ 51-55);
S6 determining a value at least partially on the basis of a value (id., see also e.g. at least ¶ 49-50, 57-58, 71-74, Fig. 4-6, and related text).

Regarding claim 2, Zavoli discloses S7 repeated determination of the current vehicle position at least partially on the basis of a feature property (see e.g. at least ¶ 44, 67, 106, 111-117, Fig. 8, 10, and related text).

Regarding claim 3, Zavoli discloses that the feature is a road marker, a delineator, a guardrail, a traffic light and/or a traffic sign (see e.g. at least ¶ 41-42, Fig. 1, and related text).

Regarding claim 4, Zavoli discloses that an expected feature property and a feature property are respectively at least one property of the following properties of the feature:
geographical position, dimensions, color relative position with respect to the HAF (id., see also e.g. at least ¶ 12-18, 43, 46-58, 71-74, Fig. 4-6, and related text).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662